Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 1 of 46                               PageID 6241



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


  ELAINE BLANCHARD, KEEDRAN                            )
  FRANKLIN, PAUL GARNER, and                           )
  BRADLEY WATKINS,                                     )
                                                       )
            Plaintiffs (dismissed),                    )
                                                       )
  and                                                  )         Case No. 2:17-cv-2120-JPM-egb
                                                       )
  ACLU OF TENNESSEE, INC.,                             )
                                                       )
            Intervening Plaintiff,                     )
                                                       )
  v.                                                   )
                                                       )
  CITY OF MEMPHIS, TENNESSEE,                          )
                                                       )
            Defendant.                                 )


                                          OPINION AND ORDER


        Plaintiff ACLU of Tennessee, Inc. (“ACLU-TN”) brings this action against the City of

 Memphis (“the City”) to enforce a Consent Decree. 1 The Consent Decree in question is a 1978

 agreement between the City and ACLU-TN, in which the City promised to refrain from

 specifically defined activities, including investigations into the free exercise of rights protected

 by the First Amendment. (Consent Decree, Ex. 6.) The Court has already found that the City

 violated the clear terms of its agreement by gathering information related to the First

 Amendment rights of Memphis residents. (See O. Summ. J., ECF No. 120.) The Court noted,

 however, that certain issues could only be decided by trial. (Id.)




        1
            For ease of reference, the Consent Decree is attached as an appendix to this order.
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 2 of 46                            PageID 6242



         A bench trial was held from August 20 to 23, 2018 to address two remaining questions.

 (ECF Nos. 128-31.) First, the Court heard testimony as to whether the ACLU-TN was the entity

 that entered into the 1978 agreement. The Constitution requires the Court to dismiss any lawsuit

 brought by a plaintiff who cannot claim to have been harmed by the defendant. The Sixth

 Circuit Court of Appeals has interpreted that Constitutional requirement as limiting the

 enforcement of Consent Decrees to the original entities that entered into the agreement. 2 The

 Court cannot consider the merits of the ACLU-TN’s case unless it was a party to the Consent

 Decree (or a successor-in-interest to such a party).


         Second, the Court heard testimony on how and why the City may have violated its 1978

 agreement. The remedy in a lawsuit involving the violation of a court order, like the Consent

 Decree in this case, is not meant to punish a defendant, but rather to ensure future compliance

 with the order and to make the plaintiff whole again. The City’s actions, motivations, and

 internal operations are relevant to the ultimate question of the sanctions necessary to rectify the

 City’s breach of the Consent Decree.


         For the reasons set forth below, the Court finds that the ACLU-TN has demonstrated by a

 preponderance of the evidence that it was the entity that entered into the 1978 agreement with the

 City. Thus, the ACLU-TN has standing to bring this lawsuit. The Court, therefore, proceeds to

 an examination of the City’s actions. The Court finds that the ACLU-TN has shown by clear and

 convincing evidence that the City:


         1) Conducted “political intelligence” as specifically defined and forbidden by the

             Consent Decree;
         2
          The parties disagree whether Sixth Circuit precedent allows suits to enforce a Consent Decree
 by successors-in-interest. The Court does not resolve the question of standing for legal successors at this
 time.
                                                      2
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 3 of 46                        PageID 6243



        2) Operated the Office of Homeland Security for the purpose of political intelligence;

        3) Intercepted electronic communications and infiltrated groups through the “Bob

            Smith” Facebook account;

        4) Failed to familiarize MPD officers with the requirements of the Decree;

        5) Did not establish an approval process for lawful investigations into criminal conduct

            that might incidentally reveal information implicating First Amendment rights;

        6) Disseminated information obtained in the course of an investigation to individuals

            outside of law enforcement; and

        7) Recorded the identities of protest attendees for the purpose of maintaining a record.


 The ACLU-TN has failed to prove other violations of the 1978 agreement. The Court finds that

 these six violations stem from the City’s failure to familiarize MPD officers with the Consent

 Decree. Sanctions for contempt of a Consent Decree should ensure future compliance. The

 Court, therefore, outlines future remedial actions that focus on MPD training and responsible use

 of social media tools.


        In this order, the Court does not sanction the City or its officers for discriminating against

 certain points of view.     For the most part, the officers of MPD have demonstrated their

 dedication to protecting First Amendment rights regardless of protester opinion. The City,

 however, must be held responsible for its failure to live up to the high standards it set for itself in

 1978. In this order, the Court explains in detail how the City has violated its promises, in order

 to demonstrate how it may comply in the future. The Court recognizes that the requirements of

 the 1978 Kendrick Litigation Consent Decree impose significant burdens on the City and the

 MPD. The Court also notes that Memphis has an opportunity to remain the first, and perhaps



                                                   3
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 4 of 46                          PageID 6244



 only, city in the country with an established policy for the protection of its residents’ privacy in

 the face of ever-expanding techniques of electronic surveillance.


    I.       Standing


         The Constitution limits the jurisdiction of federal courts to “Cases” and “Controversies.”

 Const. art. III § 2. “[S]tanding is an essential and unchanging part of the case-or-controversy

 requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). “[T]he

 doctrine of standing serves to identify those disputes which are appropriately resolved through

 the judicial process.” Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). To establish standing, a

 plaintiff must show that “(1) it has suffered an ‘injury in fact’ that is (a) concrete and

 particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly

 traceable to the challenged action of the defendant; and (3) it is likely, as opposed to merely

 speculative, that the injury will be redressed by a favorable decision.” Friends of the Earth, Inc.

 v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000) (citing Lujan, 504 U.S. at

 561). “The [plaintiff] bears the burden of establishing these elements.” Lujan, 504 U.S. at 561.


             a. The Underlying 1976 Case: Kendrick v. Chandler


         On September 14, 1976, Chan Kendrick and other plaintiffs filed a lawsuit in this Court

 (the “Kendrick Litigation”) alleging that they were the subjects of unlawful surveillance by the

 Domestic Intelligence Unit of the Memphis Police Department. (ACLU-TN’s Resp. to the

 City’s Statement of Undisputed Material Facts (“Pl.’s Resp. Facts”), ECF No. 108-1 ¶ 1;

 Complaint in the Kendrick Litigation, ECF No. 33-1 at 381-83. 3) See also Kendrick, et al. v.

 Chandler, et al., No. 2:76-cv-00449 (W.D. Tenn. 1978). The plaintiffs in that case alleged that


         3
          All citations to page numbers in docket entries are to the CM/ECF PageID number.
                                                   4
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 5 of 46                       PageID 6245



 the City and the Memphis Police Department (“MPD”) created the Domestic Intelligence Unit in

 1965 to investigate and maintain files on citizens engaging in “non-criminal, constitutionally

 protected activities which were thought to be ‘subversive’ and/or advocating unpopular or

 controversial political issues.” (Complaint in the Kendrick Litigation, Ex. 5.) Two years later,

 on September 14, 1978, this Court closed the Kendrick Litigation by entering a Consent Decree

 agreed to by the City, the American Civil Liberties Foundation, 4 and the American Civil

 Liberties Union of West Tennessee, Inc. (See Consent Decree, ECF No. 9-1 at 54.) The terms

 of the City’s agreement are analyzed in more detail in the Court’s discussion of the merits.


        The City argues that the ACLU-TN was not a party to the Consent Decree, so any breach

 would not cause the ACLU-TN the “injury in fact” that Article III standing requires. (ECF No.

 142 at 6113-19.) One of the Kendrick Plaintiffs referred to itself as “The American Civil

 Liberties Union in West Tennessee, Inc.” but no corporation with the name “American Civil

 Liberties Union in West Tennessee, Inc.” was ever registered with the Tennessee Secretary of

 State. Plaintiff ACLU-TN argues that “American Civil Liberties Union in West Tennessee,

 Inc.,” meant the ACLU-TN’s West Tennessee Chapter, a group which was legally

 indistinguishable from the statewide parent organization that brings today’s lawsuit. (ACLU-

 TN’s Standing Brief, ECF No. 144 at 6163-68.) The City contends that “American Civil

 Liberties Union in West Tennessee, Inc.” instead referred to some other organization which was

 completely independent from the ACLU-TN. (City’s Standing Brief, ECF No. 142 at 6113-19.)

 In the alternative, the City argues that lawsuits brought by chapters were not necessarily brought

 by the statewide ACLU-TN. (Id. at 6119-20.)



        4
           It is undisputed that the American Civil Liberties Union Foundation and the ACLU-TN are
 separate and distinct entities.
                                                   5
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 6 of 46                   PageID 6246



            b. Standard of Proof


        The parties disagree as to how much proof is enough to demonstrate standing in this case.

 The Plaintiff has the burden of proving that the Court has jurisdiction. Varsity Brands, Inc. v.

 Star Athletica, LLC, 799 F.3d 468, 494 (6th Cir. 2015). ACLU-TN argues that it must prove it

 has standing by a preponderance of the evidence, i.e., that standing is more likely than not,

 because jurisdiction is normally proved by that level of evidence. See Smith v. Nationwide Prop.

 & Cas. Ins. Co., 505 F.3d 401, 404 (6th Cir. 2007). The City disagrees and argues that the

 ACLU-TN must demonstrate standing by clear and convincing evidence, which is a higher (and

 more difficult to define) standard of proof. See 21B C. Wright & K. Graham, Federal Practice &

 Procedure § 5122, pp. 405–411 (2d ed.2005). “Clear and convincing evidence is… not a light

 burden and should not be confused with the less stringent, proof by a preponderance of the

 evidence.” Elec. Workers Pension Tr. Fund of Local Union # 58, IBEW v. Gary's Elec. Serv.

 Co., 340 F.3d 373, 379 (6th Cir. 2003). The City argues that this is an action for contempt of a

 court order and the standard of proof for contempt actions is clear and convincing evidence, so

 the standard of proof for the threshold standing question should be clear and convincing evidence

 as well. In support, the City cites Lujan, which states that “each element [of standing] must be

 supported in the same way as any other matter on which the plaintiff bears the burden of proof,

 i.e., with the manner and degree of evidence required at the successive stages of the litigation.”

 504 U.S. at 561 (1992).


        The City misreads the Supreme Court’s holding. The cited section of Lujan refers to the

 “manner and degree” but not the standard “of evidence required at the successive stages of the

 litigation.” Id. The Supreme Court’s decision governs what a plaintiff must prove, not how she

 must prove it. Id. (governing the “nature and extent of facts that must be… proved.”) Lujan sets

                                                 6
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 7 of 46                    PageID 6247



 forth a rule that governs procedural burdens, like a plaintiff’s burden to show the plausibility of

 her claims to overcome a motion to dismiss, not evidentiary burdens. Id.


        The City’s other cited case law does not support the reading of Lujan that the City

 advances. In Fair Elections Ohio v. Husted, the Sixth Circuit found that a plaintiff had failed to

 make a sufficient showing of standing, not because there was an elevated evidentiary burden

 following from the nature of the underlying action, but because the evidence introduced by the

 plaintiff was simply not probative at all. 770 F.3d 456, 459-60. Griswold v. Connecticut

 imposed strict factual requirements for standing but offered no guidance about how those facts

 must be proven. 381 U.S. 479, 481 (1965). Coyler v. Smith, a case from the Central District of

 California, holds that standing to disqualify a co-defendant’s lawyer should be proved by clear

 and convincing evidence because of the “potential abuses” that may arise from attempting to

 control another person’s lawyers, but provides no guidance on the City’s argument that the

 standard of proof for standing follows the standard of proof for the merits of the underlying

 action. 50 F.Supp 2d 966, 971; see also In re Appeal of Infotechnology, Inc., 582 A.2d 215, 221

 (Del. 1990).


        The default rule is that jurisdiction must be proved by a preponderance of the evidence.

 Smith, 505 F.3d at 404. The Court has encountered no case law that requires the standard of

 proof for standing to follow the standard of proof for the underlying lawsuit. Hayes v. Equitable

 Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001) (holding that amount-in-controversy must be

 proven by a preponderance of the evidence, without reference to the standard of proof for the

 underlying allegations); accord Iowa League of Cities v. E.P.A., 711 F.3d 844, 870 (8th Cir.

 2013) (noting that “[p]arties seeking to litigate in federal court have the burden of establishing

 jurisdiction, including standing, by a preponderance of the evidence” but making no reference to

                                                 7
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 8 of 46                     PageID 6248



 the standard of proof for the underlying action (internal citations and quotation marks omitted));

 accord Lee v. City of Chicago, 330 F.3d 456, 468 (7th Cir. 2003). The Court’s jurisdiction over

 this contempt action derives from its jurisdiction in the Kendrick Litigation. Leman v. Krentler-

 Arnold Hinge Last Co., 284 U.S. 448, 452–53 (1932). If anything, the Court’s standard of proof

 for determining standing in this case should follow the standard of proof in the Kendrick

 Litigation.


        The Court also notes that judicial policy favors a preponderance of the evidence standard.

 “The procedure to enforce a court's order commanding or forbidding an act should not be so

 inconclusive as to foster experimentation with disobedience.” Maggio v. Zeitz, 333 U.S. 56, 69

 (1948). The imposition of a clear-and-convincing standard of proof for jurisdiction to enforce

 this Court’s orders would reduce the Court’s ability to resolve cases by consent decree in the

 future, because parties will have reason to doubt they can later enforce them. When viewed ex

 ante, the City itself benefits from a preponderance standard; had the standard been clear-and-

 convincing evidence, the City would have had to initially offer more generous terms to ACLU-

 TN to make up for the additional difficulty in future enforcement. In the absence of case law to

 the contrary and in consideration of the policy interests motivating this area of the law, the Court

 finds no reason to depart from the default rule in this case. The ACLU-TN needs only prove it

 has standing by a preponderance of the evidence.


               c. Findings of Fact

        1. The “American Civil Liberties Union in West Tennessee, Inc.” was a Chapter of the
           ACLU-TN
        The Court begins with the Complaint in the Kendrick Litigation: “[t]he American Civil

 Liberties Union of West Tennessee, Inc. (‘WTCLU’) is a Chapter of the American Civil


                                                  8
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 9 of 46                    PageID 6249



 Liberties Union of Tennessee, Inc.” (Kendrick Complaint, Ex. 5.) The City argues that the

 description offered in the Kendrick Complaint is inaccurate, and that just because the Kendrick

 plaintiff named itself a chapter of the ACLU-TN does not make it so. (City’s Brief on Standing,

 ECF No. 142 at 6114.) Hedy Weinberg, the present Executive Director of the ACLU-TN,

 testified that regional chapter status required formal acknowledgement from the statewide

 organization. (Trial Transcript, ECF No. 134 at 5155.) The original charter of the ACLU-TN

 stated that “[b]y-laws for any Chapter shall not go into effect unless they have been approved by

 the Board of Directors of the [ACLU-TN].” (Ex. 2.) The City argues that there is clear evidence

 that the by-laws of other regional chapters were approved by the ACLU-TN, but no evidence has

 been introduced that shows that a West Tennessee Chapter’s bylaws were ever made effective by

 a vote of the statewide board. (City’s Brief on Standing, ECF No. 142 at 6114-15.) The City

 concludes that “no such documentation for the West Tennessee Chapter exists because it did not

 occur.” (Id. at 6116.) The City proposes that the organization that referred to itself as a chapter

 of the ACLU-TN in the Kendrick Litigation was some other entity with no formal association

 with the ACLU-TN. (Id. at 6117-19; see also City’s Pretrial Mem., ECF No. 123 at 5001.)


        Notwithstanding the lack of an official document establishing a West Tennessee chapter

 of the ACLU-TN, the Court finds that the ACLU-TN has proved by a preponderance of the

 evidence that the “American Civil Liberties Union in West Tennessee, Inc.” was its chapter. As

 stated above, the Kendrick Complaint explicitly says that the suit is brought by a chapter of the

 ACLU-TN. (Ex. 5.) The ACLU-TN’s Executive Director in 1976, Chan Kendrick, affirmed

 when he filed the lawsuit that “he has read the… complaint and knows the contents thereof and

 that the same are true of his own knowledge.” (Id. at page 12.) The corporate governance of the

 ACLU-TN supports the same conclusion. The ACLU-TN’s Board of Directors was made up of


                                                 9
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 10 of 46                     PageID 6250



  representatives from each “duly-charted” chapter, with boards seats roughly apportioned based

  on the size of each chapter. (Testimony of Hedy Weinberg, ECF No. 134 at 5120; Ex. 2 at page

  2). In the 1970’s, the West Tennessee Chapter was to appoint at least four members to the

  statewide Board of Directors. (Ex. 99.) The West Tennessee Chapter had five members on the

  statewide board in 1975, including Bruce Kramer, the lawyer who represented the American

  Civil Libertes Union in West Tennessee, Inc. (Ex. 3 at page 2; see also Ex. 3 at pages 4, 7 (in

  which Kramer makes motions which are approved by the board).) To summarize, the American

  Civil Liberties Union in West Tennessee, Inc. considered itself a Chapter of the ACLU-TN,

  members of a West Tennessee Chapter had seats on ACLU-TN’s Board of Directors, and Chan

  Kendrick, the Executive Director of the ACLU-TN, swore that this West Tennessee Chapter was

  his co-plaintiff. The Court finds that the entity that brought the original Kendrick Litigation was

  a chapter of the ACLU-TN.


           2. If One of its Chapters was a Party, then the ACLU-TN was a Party


           The City argues that, even if an ACLU-TN chapter brought the Kendrick Litigation, that

  does not necessarily mean the ACLU-TN was a party. (City’s Standing Brief, ECF No. 142 at

  6119-20.)      Hedy Weinberg testified that chapters often decided to initiate litigation

  independently of the statewide organization. (Testimony of Hedy Weinberg, ECF No. 134 at

  5150.)    If the decision to litigate can be made independently, the City argues, then the

  organizations are separate for the purposes of determining who was a party to the Kendrick

  Litigation. (City’s Standing Brief, ECF No. 142 at 6119-20.)


           The ACLU-TN responds that it and its chapters are legally indistinguishable, and that the

  different chapters are “just names for the same entity” or labels by which “one refers to ACLU-


                                                  10
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 11 of 46                     PageID 6251



  TN operations in that specific part of the state.” (ACLU-TN’s Standing Brief, ECF No. 144 at

  6166.) As stated above, the chapters together governed the statewide organization; the ACLU-

  TN’s Board of Directors was exclusively made up of representatives from each regional chapter.

  (Ex. 2 at page 2.) In turn, the ACLU-TN delegated the “authority to direct and govern activities

  of ACLU in their area” to each chapter “subject to the policies and regulations of the ACLU of

  Tennessee, Inc.” (Id. at 3.) Michael Cody testified that “I don’t know of anything that happened

  between ’68 and ’76 down here that wouldn’t have been connected with the statewide

  organization.” (Testimony of Michael Cody, ECF No. 136 at 5440.) Hedy Weinberg testified

  that, while the chapter model was in place, she saw “them as one entity because the West

  Tennessee Chapter doesn't exist without the ACLU of Tennessee.”             (Testimony of Hedy

  Weinberg, ECF No. 134 at 5129.) In other words, the ACLU-TN argues that whether a lawsuit

  was brought on behalf of a chapter or by the statewide affiliate was a distinction without a

  difference.


         The City has not introduced evidence of any policy or regulation in effect at the initiation

  of the Kendrick Litigation that would limit the West Tennessee Chapter’s ability to bring this

  suit with the full authority of the ACLU-TN. Instead, the City relies on the national ACLU’s

  “Policy [for] Court Awarded Attorneys Fees” as adopted in March 1979. (ECF No. 142 at 6119;

  see also Policy for Court Awarded Attorneys’ Fees, Ex. 100.)           This policy establishes a

  distinction between “state cases,” which are approved by the state board, and “local cases.”

  (Policy for Court Awarded Attorneys’ Fees, Ex. 100 at page 2.) The policy required that

  “[a]ttorneys’ fees received for cases and turned over to the ACLU that are jointly sponsored by

  chapters and state (affiliates) shall be split 60/40 with 60% of the monies going to where

  sponsorship originates and work is done.” (Id.) This policy was not in effect when the West


                                                 11
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 12 of 46                     PageID 6252



  Tennessee Chapter started the Kendrick Litigation in 1976 or when the Consent Decree was

  entered in 1978. It was, however, in effect when Bruce Kramer, the attorney for the West

  Tennessee Chapter, filed a request for an award of attorney’s fees.          (See Kendrick Mot.

  Attorney’s Fees, Ex. 101.) When questioned, Bruce Kramer could not remember whether he had

  turned over any of the attorneys’ fees to the ACLU-TN. (Testimony of Bruce Kramer, ECF No.

  137 at 5520-21.) So, the City argues, there is no evidence that the Kendrick Litigation was an

  ACLU-TN case.


         The City’s argument is based on a limited reading of the attorney’s fee’s policy. Bruce

  Kramer testified that the Kendrick Litigation received national funding, and the policy states that

  “a local case will not be eligible to receive state and national monies unless it is also sponsored

  by the state.” (Id. at 5519; Policy for Court Awarded Attorneys’ Fees, Ex. 100 at page 2.) The

  City’s argument that the ACLU-TN was not awarded attorney’s fees also ignores a critical

  portion of the policy, namely that the sixty-forty sharing scheme “applies only to monies over

  costs and attorneys’ fees.” (Policy for Court Awarded Attorneys’ Fees, Ex 100 at page 2.) In

  other words, the policy applied to those situations where a court awards fees above and beyond

  the actual labor and expenses incurred by the attorney. There is no indication in the record that

  Kramer received “monies over costs and attorneys’ fees,” so he was not obligated to turn over

  any fees to the statewide ACLU-TN.


         The Court finds that the regional chapters were legally indistinct from the statewide

  ACLU-TN, and that the ACLU-TN delegated to those chapters the power to litigate on its behalf.

  To the extent that the attorneys’ fees sharing policy was in effect for part of the Kendrick

  Litigation, the Court finds that national funding also shows that the Kendrick Litigation was



                                                  12
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 13 of 46                   PageID 6253



  sponsored by the statewide affiliate. The ACLU-TN has proven by a preponderance of the

  evidence that it has standing to bring this case.


     II.      Contempt

              a. Consent Decrees Generally


           The Kendrick Litigation was resolved by a Consent Decree. “A consent decree is

  essentially a settlement agreement subject to continued judicial policing.”         Williams v.

  Vukovich, 720 F.2d 909, 920 (6th Cir. 1983). “[C]onsent decrees bear some of the earmarks of

  judgments entered after litigation. At the same time, because their terms are arrived at through

  mutual agreement of the parties, consent decrees also closely resemble contracts.” Local No. 93,

  Int'l Ass'n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 519 (1986).

  Since it resembles a contract, “[t]he scope of a consent decree must be discerned within its four

  corners, and not by reference to what might satisfy the purposes of one of the parties to it.”

  United States v. Armour & Co., 402 U.S. 673, 682 (1971). “A consent decree… should,” in

  other words, “be strictly construed to preserve the bargained for position of the parties.”

  Williams, 720 F.2d at 920.


           “A consent decree, however, is also a final judicial order,” Williams, 720 F.2d at 920,

  and carries with it the full power of the Court. Pedreira v. Sunrise Children's Servs., Inc., 802

  F.3d 865, 871 (6th Cir. 2015). The “provisions of the consent decree operate as an injunction…

  The injunctive quality of consent decrees compels the court to: 1) retain jurisdiction over the

  decree during the term of its existence… 2) protect the integrity of the decree with its contempt

  powers… and 3) modify the decree should ‘changed circumstances’ subvert its intended

  purpose.” Williams v. Vukovich, 720 F.2d 909, 920 (6th Cir. 1983); but see Armour & Co., 402


                                                      13
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 14 of 46                    PageID 6254



  U.S. at 681–82 (“[T]he decree itself cannot be said to have a purpose; rather the parties have

  purposes, generally opposed to each other, and the resultant decree embodies as much of those

  opposing purposes as the respective parties have the bargaining power and skill to achieve.”).


         So long as the decree is definite and clear, the Court’s contempt power may be exercised

  on those who “choose to ignore [the decree’s] mandate.” Gascho v. Glob. Fitness Holdings,

  LLC, 875 F.3d 795, 800 (6th Cir. 2017) (citing Int'l Longshoremen's Ass'n, Local 1291 v.

  Philadelphia Marine Trade Ass'n, 389 U.S. 64, 76 (1967)). The Court may hold in contempt

  anyone who “willfully” disobeys a court order but cannot enforce an order that is vague or that

  imposes literally impossible requirements on the parties. Marx v. Gen. Revenue Corp., 568 U.S.

  371, 382 (2013); Int'l Longshoremen's Ass'n, Local 1291 v. Philadelphia Marine Trade Ass'n,

  389 U.S. at 76; United States v. Rylander, 460 U.S. 752, 757 (1983). Contempt sanctions must

  be restorative and must ensure future compliance with a consent decree, but they are not intended

  to punish the breaching party. McComb v. Jacksonville Paper Co., 336 U.S. 187, 193 (1949).


         The City argues that the Court can only enforce its orders if they are maliciously

  disobeyed, citing First Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, 517

  (6th Cir. 2002). First Bank applies to exercises of the Court’s inherent power where there is no

  Court order being violated; the restraint required in that situation is not necessary where the

  Court has laid out its requirements in an order. 307 F.3d at 516 (considering sanctions for

  “impermissible conduct that adversely impacts the entire litigation”). For contempt of a court

  order, the standard is clear: “the [plaintiff] must produce clear and convincing evidence that

  shows that [the defendant] violated a definite and specific order of the court requiring him to

  perform or refrain from performing a particular act or acts with knowledge of the court's order.”



                                                 14
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 15 of 46                               PageID 6255



  Elec. Workers Pension Tr. Fund of Local Union |58, IBEW v. Gary's Elec. Serv. Co., 340 F.3d

  373, 379 (6th Cir. 2003).


              b. The 1978 Consent Decree’s General Principles


          In pertinent part, the Consent Decree’s “Statement of General Principles” provides as

  follows:

          The provisions of this Decree prohibit the defendants and the City of Memphis
          from engaging in law enforcement activities which interfere with any person’s
          rights protected by the First Amendment to the United States Constitution
          including, but not limited to, the rights to communicate an idea or belief, to speak
          and dissent freely, to write and to publish, and to associate privately and publicly
          for any lawful purpose.

          Furthermore, even in connection with the investigation of criminal conduct, the
          defendants and the City of Memphis must appropriately limit all law enforcement
          activities so as not to infringe on any person’s First Amendment rights.

  (Consent Decree, Ex. 6 at § A.) Accordingly, the Consent Decree (1) prohibits the City from

  engaging in certain conduct that would impermissibly interfere with the exercise of First

  Amendment rights, 5 (2) regulates the manner in which the City is permitted to interfere with the

  exercise of First Amendment rights, and (3) requires the City to publicize the Consent Decree

  and familiarize law enforcement personnel with its requirements. (See id. §§ C-J.) The Court

  notes that the City agreed to obligations above and beyond those required by the Bill of Rights;

  the City may violate the Consent Decree without violating the Constitutional rights of its

  residents. The Court next considers each of the Consent Decree’s provisions in turn.




          5
             The Consent Decree addresses four categories of prohibited conduct: (1) political intelligence,
  (2) electronic surveillance for political intelligence, (3) covert surveillance for political intelligence, and
  (4) harassment and intimidation. (See Consent Decree §§ C-F.)
                                                        15
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 16 of 46                      PageID 6256



              c. What “Political Intelligence” Means


          The City agreed that it “shall not engage in political intelligence.” (Consent Decree, Ex.

  6 at § C(1)). The City and the ACLU-TN agreed to specifically define political intelligence as

  “the gathering, indexing, filing, maintenance, storage or dissemination of information, or any

  other investigative activity, relating to any person’s beliefs, opinions, associations or other

  exercise of First Amendment rights.” (Consent Decree, Ex. 6 at § B(4).) First, the Court notes

  that the Parties did not include any language in the Consent Decree that defines “political

  intelligence” in partisan terms. An investigation into Black Lives Matter is a violation of the

  Consent Decree even if the inquiring officer does not care about that organization one way or the

  other. Similarly, an investigation by the City into the opinions and associations of a group that

  opposes certain policies violates the Decree even if the City also investigates another group that

  supports those same policies. Both of these activities would still constitute the “gathering… of

  information… relating to any person’s beliefs, opinions, associations or other exercise of First

  Amendment rights.”        In other words, bipartisan or nonpartisan political intelligence is still

  political intelligence.


          The intent relevant to the definition of political intelligence is whether police activities

  are “investigative.” The Director of Police does not conduct political intelligence by collecting

  the phone numbers of local activists for future dialogues, if those numbers are openly asked for

  and freely given. Even though the Director would have “indexed” “information… relating to…

  [the] exercise of First Amendment rights,” the indexing in question would not be an

  “investigative activity.” If, on the other hand, the Director instructs officers to datamine social

  media for activist phone numbers, he commits political intelligence by conducting an

  investigative gathering of information related to political beliefs.

                                                   16
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 17 of 46                           PageID 6257



          The Consent Decree also has an action requirement. Gathering, for example, requires

  affirmative acts, but simply receiving or inadvertently finding information does not. A police

  officer does not have to cover his body camera every time he passes someone with a political t-

  shirt, because the information received by the camera about political activities was not

  affirmatively sought out by the officer. Similarly, a police officer who queries a social media

  collator for the phrase “kill police,” is not going out of her way to “gather” information related to

  First Amendment rights, even though her action is definitely investigative in nature. If her

  search returns information related to a lawful assembly titled “Do Not Kill Police,” her action

  does not become political intelligence because First Amendment rights were not the focus or

  subject of her investigative activity. In other words, she inadvertently discovered information

  related to First Amendment rights, but she was not “gathering” it. On the other hand, an officer

  who searches for “Black Lives Matter” gathers information related to First Amendment rights,

  because political beliefs are the subject of his investigative activity. A discovery of a potential

  criminal act in that search does not change the fact that the information he was gathering related

  to First Amendment rights. 6


          The other examples of “investigative activity” provided by the consent decree also

  evidence an action requirement in the definition of political intelligence. (Consent Decree, Ex. 6

  § B(4).) It is difficult to imagine an officer accidentally creating an index of information relating

  to First Amendment rights. 7        The Court notes that given the current state of electronic


          6
            Many investigations present a grey area. The Consent Decree contemplates this and imposes an
  approval requirement for lawful investigations of criminal conduct that may implicate First Amendment
  rights. (See Consent Decree, Ex. 6, § G.) As explained below, the City did not implement the approval
  process required by the decree.
          7
          Given the current state of technology, that is. The Court discusses the prospect of applying the
  Consent Decree in the face of changing technology below.
                                                     17
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 18 of 46                     PageID 6258



  information storage, “maintenance” and “storage” may now be passive. In 1978, however, the

  maintenance and storage of information was an active step that did not happen inadvertently or

  by accident. The Court’s task in the context of this case is to protect the original intent and

  purpose of the parties as memorialized in the Consent Decree. Williams, 720 F.2d at 920. The

  maintenance and storage of information was an active task in 1978, like gathering and indexing

  still are today. The purpose of the parties as memorialized in the Consent Decree to forbid

  affirmative investigative acts has not changed, even if what exactly is active and passive has

  changed with the state of technology.


             d. What “for the Purpose of Political Intelligence” Means


         Other provisions of the Consent Decree forbid the City from taking actions “for the

  purpose of political intelligence.” (Consent Decree, Ex. 6 at §§ C.2, D, E, F.) Unlike the blanket

  ban on political intelligence described above, these provisions necessarily require an inquiry into

  the motivations of the MPD. The Parties disagree as to whether the Court must determine the

  purpose of the MPD by objective or subjective evidence. (ACLU-TN’s Merits Brief, ECF No.

  143 at 6130-31; City’s Merits Brief, ECF No. 145 at 6179-81.) In other contexts, the Court is

  not to determine the “purpose” of law enforcement agents by trying to literally deduce the actual

  thoughts of an officer at the time. Michigan v. Bryant, 562 U.S. 344, 360 (2011). Instead, the

  Court is to objectively consider the facts and statements in evidence, including testimony, to

  determine “the purpose that reasonable participants would have had” if they had made the

  statements, experienced the circumstances, and taken the actions that the subjective person at the

  center of the inquiry did in fact take. Id. The Court cannot truly know the thoughts of MPD

  officers, so it will determine motive from the evidence in the record.



                                                  18
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 19 of 46                          PageID 6259



           The City points out that the Consent Decree bans certain actions taken for “the purpose of

  political intelligence” and argues that violations of these provisions therefore require a finding

  that political intelligence was MPD’s exclusive purpose, rather than one of many motivations.

  (City’s Merits Brief, ECF No. 145 at 6183.) This interpretation would lead to several problems.

  First, more than 2,000 individuals make up the MPD, and it seems unlikely that each of them has

  the exact same purpose at all times. 8 To adopt the City’s interpretation would ultimately require

  the Court to hold that the “purpose” provisions can never be violated, because the MPD can

  nearly always be said to have more than one purpose. Second, one purpose may lead to another.

  An officer may sit in his car, for example, for the purpose of observing traffic, which is done for

  the purpose of writing speeding tickets, which in turn is for the purpose of maintaining safe

  roads.       The MPD may take an action for the purpose of political intelligence while

  simultaneously being motivated by a genuine desire to preserve public safety. Third, the Court

  notes that infringements on personal liberty are often accompanied by appeals to public safety.


           The City introduced testimony about a July 10, 2016 protest that resulted in a prolonged

  occupation of the Hernando de Soto Bridge, where Interstate 40 crosses the Mississippi River.

  (See Testimony of Michael Rallings, ECF No. 137 at 5623-24; Testimony of Stephen Chandler,

  ECF No. 137 at 5584-5604; see also Ex. 110.) The City argues that many of the actions at issue

  in this case were undertaken for the purpose of preventing similar incidents that might jeopardize

  public safety. (City’s Merits Brief, ECF No. 145 at 6175-78.) The Court notes that MPD acted

  commendably in handling the July 10, 2016 protest, and that there has been no evidence in this

  case which suggests that public safety was not MPD’s overall objective.


           8
            See Kenneth A. Shepsle, Congress is a “They,” not an “It”: Legislative Intent as Oxymoron, 12
  Int’l Rev. L. & Econ. 239 (1992) (describing the difficulties in ascertaining the motivations of multi-
  member organizations).
                                                    19
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 20 of 46                           PageID 6260



          The Consent Decree, however, is clear and unequivocal in its language. Understood in

  its entirety, the Consent Decree bans investigative activity into the exercise of First Amendment

  Rights by Memphis residents.           Political Intelligence is impermissible as the means of

  investigation, as the ends of investigation, or as an intermediate step in a larger investigation. 9

  The City has agreed that it will not engage in certain activity and is bound by that agreement.


                e. Violations of the Consent Decree


          Once it proved standing, the ACLU-TN only needed to prove one violation of the

  Consent Decree in order to support a finding of contempt. The Court has already found that the

  City violated the prohibition on political intelligence by creating and populating a City Hall

  Escort List based on political affiliations, by disseminating information about lawful gatherings

  through its Joint Intelligence Briefings, and by deploying plainclothes police officers to

  photograph and identify participants at political protests. (O. Summ. J., ECF No. 120 at 4880-

  82.) The next few pages of the Court’s Opinion have no effect on the whether the ACLU-TN is

  successful.


          The Court discusses specific violations below in detail for two reasons. First, specific

  Consent Decree violations are relevant to the Court’s determination of what steps are necessary

  to ensure future compliance. Second, the Court explains what actions violated the decree and

  why in order to guide future MPD policy.




          9
             As explained in footnote 6 above, the Consent Decree is not without a procedural framework to
  address the complexity of criminal investigation. Specifically, Consent Decree § G sets out the
  procedural steps required to protect First Amendment rights when a lawful criminal investigation “may
  result in the collection of information about the exercise of First Amendment rights.” The presence of §
  G does not alter the Statement of General Principles set out in § A and the unequivocal language that the
  “City of Memphis shall not engage in political intelligence.” (Consent Decree, Ex. 6 at § B.)
                                                     20
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 21 of 46                   PageID 6261



                     i. The City Violated the Prohibition on Political Intelligence


         At trial, the ACLU-TN proved other violations of the blanket prohibition on political

  intelligence by clear and convincing evidence. MPD’s Real Time Crime Center (“RTCC”)

  conducted political intelligence when an officer searched its social media collator for all

  instances of the term “Black Lives Matter,” because the information gathered related to First

  Amendment Rights. (Ex. 136; Testimony of Bradley Wilburn, ECF 139 at 5867-68.) MPD

  officers gathered and circulated social media posts about potential boycotts and boycotts are

  squarely within the protection of the First Amendment. (Exs. 107, 122; Testimony of Eddie

  Bass, ECF No. 138 at 5738-39.) MPD gathered information on journalists based on their

  associations with Black Lives Matter. (Testimony of Eddie Bass, ECF No. 138 at 5736-37; Ex.

  120 “Below are three twitter accounts for two freelance journalist[s] and one Commercial Appeal

  journalist who apparently have the trust of the BLM protesters. These accounts seem to provide

  good real-time information during a protest event.”) MPD indexed information relating to the

  leadership of lawful protests. (Ex. 38; Testimony of Timothy Reynolds, ECF No. 135 at 5260.)

  Major Lambert Ross ordered social media monitoring for a “BLM Rally” and a “Community

  Organizers Cookout.” (Ex. 150.) Each of these represents an affirmative investigative act

  focusing on First Amendment rights in violation of the Consent Decree.


                    ii. The City Violated the Consent Decree by Operating an Office for the
                        Purpose of Political Intelligence
         The City also promised that it would “not operate or maintain any… unit for the purpose

  of engaging in political intelligence.” (Consent Decree, Ex. 6 at § C(2)). Unlike the blanket ban

  on political intelligence above, the City’s intent matters for this provision. To determine the




                                                 21
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 22 of 46                     PageID 6262



  purpose of a unit’s operation, the Court examines the objective evidence of that unit’s role within

  the MPD, with a special emphasis on its interaction with other units.


         The evidence clearly and convincingly shows that the Office of Homeland Security

  (“OHS”) was operated for the purpose of political intelligence.         The City has introduced

  evidence that OHS was initially dedicated to counter-terrorism.          (Testimony of Stephen

  Chandler, ECF No. 137 at 5540-41; 5571, 5727.)           The Court finds that this purpose was

  eventually refocused on political intelligence. Commander Chandler testified that terrorism

  threats only took up around 35% of OHS’s time when he supervised it in 2016 and 2017. (ECF

  No. 137 at 5541). Major Eddie Bass testified that “protests involved much of our time” while he

  was assigned to OHS in 2016 and 2017. (ECF No. 138 at 5727)


         The evidence shows that officers throughout MPD came to view OHS as a resource for

  all investigations into lawful political activity. Lieutenant Colonel Dana Sampietro asked OHS

  to investigate Memphis Voices for Palestine ahead of a permitted protest, and OHS Sergeant

  Timothy Reynolds responded with an estimation of Memphis Voices for Palestine’s social media

  following and a report of their associations with other political activists. (Ex. 64.) Director

  Rallings ordered OHS officers to prepare a powerpoint presentation for MPD’s command staff.

  (Testimony of Timothy Reynolds, ECF No. 136 at 5339-5342; Ex. 77). This presentation

  discussed the beliefs and identities of political activists. (Testimony of Timothy Reynolds, ECF

  No. 136 at 5342; Ex. 76.) After learning of a potential rally on Commercial Appeal property,

  Major Watson asked the “Intel section” to investigate. (Ex. 104.) Then-Major Stephen Chandler

  responded by identifying a political activist as a “regular antagonist usually associated with the

  CLERB push and the $15/hr minimum wage protest” and provided additional information from



                                                  22
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 23 of 46                    PageID 6263



  an OHS “intel summary.” (Id.) OHS was asked to compile a list of boycotts. (Testimony of

  Stephen Chandler, ECF No. 137 at 5554.)


         MPD officers also supplied political intelligence to OHS for further analysis and

  dissemination within the Department. Even though the event had “no incidents” of violence, a

  colonel from MPD’s North Main Station sent pictures from a 30-person protest to OHS officers,

  who identified three activists present as the “usual players.” (Testimony of Stephen Chandler,

  ECF No. 137 at 5551-53; Ex. 106.) MPD Public Information Officer Louis Brownlee notified

  OHS officers that a political activist would be present to buy tickets for children at a Malco

  movie theater. (Ex. 73; Testimony of Timothy Reynolds, ECF No. 136 at 5330-32.) Real Time

  Crime Center (“RTCC”) officer Grafenreed sent OHS a flyer posted on a political activist’s

  Facebook page, writing “due to the ‘black lives matter’ on the flyer [I] wanted to pass it along.”

  (Ex. 61; Testimony of Timothy Reynolds, ECF No. 135 at 5303.)


         Taken together, the evidence clearly and convincingly shows that OHS was operated for

  the purpose of political intelligence. By the admission of former OHS officers, the original

  counter-terrorism mission of the unit took up a smaller percentage of its time as protests became

  the primary subject of investigation. MPD, including its command staff, identified OHS as the

  “intel” unit for any matters related to the practice of rights protected by the First Amendment.

  (See Ex. 124 (containing an email from an OHS officer with the subject line “Intel for BLM”).)

  When Officers obtained information related to First Amendment rights, they passed it along to

  OHS. OHS was maintained for the purpose of political intelligence, because within MPD it was

  viewed as the source and the processer of information related to First Amendment rights.




                                                 23
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 24 of 46                       PageID 6264



         On the other hand, the evidence does not clearly and convincingly show that RTCC was

  operated or maintained for the purpose of political intelligence. While RTCC officers conducted

  political intelligence through social media searches, the evidence does not show that RTCC took

  on a political intelligence role within MPD. Additionally, no evidence has been submitted that

  suggests that political intelligence took up a significant portion of RTCC’s time or resources.


                    iii. The City Violated the Consent Decree through the Use of the “Bob Smith”
                         Account
         In the 1978 Consent Decree, the City promised it would “not intercept, record, transcribe

  or otherwise interfere with any communication by means of electronic surveillance for the

  purpose of political intelligence.” (Consent Decree, Ex. 6 at § D.) It also agreed that no “officer,

  employee or agent of the City,” would, “for the purpose of political intelligence, infiltrate or pose

  as a member of any group or organization exercising First Amendment Rights.” (Id. at § E.) In

  the context of social media, these two provisions are closely intertwined.


         Sergeant Timothy Reynolds created a Facebook page using the alias “Bob Smith” in

  2009 in order to investigate gang-related activity through social media. (Testimony of Timothy

  Reynolds, ECF No. 135 at 5230-31.) Beginning in 2016, however, the Bob Smith account was

  used as a tool to investigate protests on behalf of OHS. (Id. at 5231.) Sergeant Reynolds

  managed the Bob Smith page “to look like an active account.” (Id. at 5230.) He became

  Facebook friends with hundreds of individuals, including political activists: “I started friending

  some people that I thought were popular or might have an idea of what’s going on as far as social

  activism in the community.” (Id. at 5223-25; Testimony of Timothy Reynolds, ECF No. 136 at

  5359.) The Bob Smith account was used to identify political activists who support Memphis

  Voices for Palestine. (Testimony of Timothy Reynolds, ECF No. 135 at 5306.) It was also used


                                                   24
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 25 of 46                      PageID 6265



  to request information on future protests: “Do we have plans where we are going to organize

  before we hit the street?” (Ex. 72; Testimony of Timothy Reynolds, ECF No. 136 at 5329.) The

  Bob Smith account was used to “infiltrate” the private “Kessler Associates” Facebook group by

  winning the approval of political activist Spencer Kaaz. (Testimony of Timothy Reynolds, ECF

  No. 136 at 5362, 5364-65.)


         In its post-trial brief, the City does not contest that the activity of Bob Smith constituted

  the use of electronic surveillance to record communications, or that Sergeant Reynolds (and,

  occasionally, other officers) used the Bob Smith account to infiltrate a group exercising First

  Amendment rights. (See City’s Merits Brief, ECF No. 145 at 6190-93; see also Consent Decree

  at §§ D, E.) Instead, the City argues that these actions were not undertaken for “the purpose of

  political intelligence,” because the background motivation for any political intelligence was

  public safety. (City’s Merits Brief, ECF No. 145 at 6193.)


         Sergeant Reynolds testified that the Bob Smith account was used in order to gather

  information related to First Amendment rights.        The infiltration of the Kessler Associates

  Facebook group was “the test for the Bob Smith account to see if we can anticipate if there’s

  going to be a protest or not, an unpermitted event.” (Testimony of Timothy Reynolds, ECF No.

  136 at 5360.) Sergeant Reynolds infiltrated the Kessler Associates group at the direction of the

  Chief of Special Operations Michael Hardy. (Id. at 5361.) When he discovered that members of

  that group were planning “to disrupt the zoo,” Sergeant Reynolds found that “this was kind of

  interesting to me because this is what I needed to report to the precinct commander and the zoo,

  that they were going to have some type of protest that was going to disrupt the normal flow of

  business for the zoo.” (Id. at 5362.) Thus, the evidence is that on the command of his superior, a

  member of the MPD infiltrated a Facebook group and intercepted their communications to

                                                  25
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 26 of 46                             PageID 6266



  determine if they would disrupt the business of the zoo by exercising their First Amendment

  rights. The ACLU-TN has shown by clear and convincing evidence that the activities of the Bob

  Smith Facebook account violate the Consent Decree. 10


                      iv. The City Failed to Familiarize Officers with the Contents of the Decree


          The City’s other violations are traceable to the City’s failure to police itself. The Consent

  Decree requires that “the City of Memphis shall familiarize each of its law enforcement

  personnel with the contents of this Decree in the same manner in which those personnel are

  instructed about other rules of conduct governing such personnel.” (Consent Decree, Ex. 6 at §

  J.) The Consent Decree was published on the MPD’s internal website, and Commander Chandler

  testified that former MPD Director Goodwin “mandated that all officers become familiar with

  the decree.” (Testimony of Stephen Chandler, ECF No. 137 at 5565.) Guidance on the Consent

  Decree was provided as a one-page Departmental Regulation in a “voluminous policy and

  procedural manual.” (Ex. 79; Testimony of Director Rallings, ECF No. 137 at 5615.)


          The evidence shows the steps taken were insufficient to comply with the Decree, because

  MPD officers were not familiar with its contents. Director Rallings testified to only a “general

  knowledge of the Consent Decree” prior to this litigation. (Testimony of Director Rallings, ECF

  No. 138 at 5659.) Sergeant Timothy Reynolds did not know what “political intelligence” meant

  under the Consent Decree. (Testimony of Timothy Reynolds, ECF No. 136 at 5355.) Major

  Eddie Bass did not believe that OHS was engaged in political intelligence, because the specific


          10
             The Court has previously noted that, when viewing all facts in the light most favorable to the
  City, the investigation into “Kessler Associates” appeared to have been a lawful investigation of criminal
  conduct, namely an attempted hacking into Memphis Zoo Computers. (ECF No. 120 at 4885.) The
  evidence shows, however, that the hacking incident was discovered after the Bob Smith account had
  already infiltrated the Kessler Associates group in order to gather information related to future protests.
  (ECF No. 136 at 5361-65, 5368.)
                                                      26
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 27 of 46                             PageID 6267



  beliefs of protesters did not motivate its investigations. (Testimony of Eddie Bass, ECF No. 138

  at 5782-83.) Commander Chandler testified that while he supervised OHS he attempted to

  comply with the requirements of the Consent Decree, but he personally conducted political

  intelligence during his time there. (Testimony of Stephen Chandler, ECF No. 137 at 5566-67;

  Ex. 104.)


          Nothing in this order should be construed to suggest that these officers in any way lack

  integrity or dedication to duty. Each exemplified the character and commitment needed in law

  enforcement professionals. The failure was one of training and inadequate direction over a

  sustained period of time.


          MPD officers did not understand that the Consent Decree provided a specific definition

  of “political intelligence,” because the City failed to tell them. Departmental Regulation 138,

  which was the only material available to officers about the Decree, does not define “political

  intelligence.” (Ex. 79.) The Court finds that the failure to familiarize the officers in OHS and

  RTCC represents a serious violation of the Consent Decree. As the Court notes more fully in its

  sanctions section, even simple, selective training given to these units may have completely

  prevented all violations in this case. 11


                      v. The City failed to Review Lawful Investigations of Criminal Conduct that
                         “may result in the collection of information about” First Amendment
                         Rights
          The Consent Decree also requires the MPD Director to formally approve lawful

  investigations that may incidentally result in the gathering of information related to First


          11
             The Court notes that Consent Decree training is only required in “the same manner in which
  those personnel are instructed about other rules of conduct governing such personnel.” (Consent Decree,
  Ex. 6 at § J.) For patrol officers, inclusion in the general policy and procedures manual may be sufficient.


                                                      27
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 28 of 46                           PageID 6268



  Amendment rights. (Consent Decree, Ex. 6 at § G.) As the Court has previously noted, Director

  Rallings testified that he could not recall approving any such investigation. (See Rallings Dep.,

  ECF No. 107-53 at 3489; O. Summ. J., ECF No. 120 at 4885.) Investigations of Criminal

  Conduct that may result in the collection of information about First Amendment rights occurred,

  such as in the case of the investigation of attempted hacking into the Memphis Zoo. 12

  (Testimony of Timothy Reynolds, ECF No. 136 at 5361-65, 5368.) The City violated the

  Consent Decree by failing to implement a centralized process for the approval of lawful

  investigations that may incidentally result in political intelligence. In a separate motion, the City

  argues that it is impossible for Director Rallings to approve every lawful investigation that may

  incidentally result in political intelligence. (City’s Mot. Vacate J., ECF 124-1 at 5023-24.) This

  may be a good argument for delegation of this responsibility, but it is not a defense to neglecting

  it altogether.


                     vi. The City Violated the Consent Decree by Disseminating Information
                         Related to First Amendment Rights to Outsiders
          The Consent Decree forbids the dissemination of personal information “collected in the

  course of a lawful investigation of criminal conduct” to persons outside of “another

  governmental law enforcement agency then engaged in a lawful investigation of criminal

  conduct.” (See Consent Decree § H(2).) The Court has previously found that such information

  was in fact disseminated to persons unaffiliated with law enforcement. (O. Summ. J., ECF No.

  120 at 4887.)    The Court noted that “If this practice was truly inadvertent and ended quickly,




          12
            As noted above, the hacking attempt was incidentally discovered during an infiltration of
  Kessler Associates undertaken for the purpose of political intelligence. The subsequent investigation of
  the hacking attempt was, however, lawful and would have been permissible under the Consent Decree
  had the Director approved it.


                                                     28
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 29 of 46                           PageID 6269



  however, the City may be in substantial compliance with Section H of the Consent Decree.”

  (Id.)


          The ACLU-TN has shown by clear and convincing evidence that dissemination was not

  inadvertent.    OHS shared personal information with certain outside individuals, including

  Autozone’s Head of Security, upon request and supervisor approval. (Ex. 32; ECF No. 135 at

  5245.) While this does not excuse the violation, Major Stephen Chandler testified that he was

  concerned that Joint Intelligence Briefings might violate the Consent Decree and eventually

  established a process for limiting the dissemination of personal information. (Testimony of

  Stephen Chandler, ECF No. 137 at 5567.)


                     vii. The City Violated the Consent Decree by Recording the Identities of
                          Protest Attendees for the Purpose of Maintaining a Record
          The Consent Decree orders that the City:

          shall not engage in any action for the purpose of, or reasonably having the effect
          of, deterring any person from exercising First Amendment rights. As an example,
          the City of Memphis shall not, at any lawful meeting or demonstration, for the
          purpose of chilling the exercise of First Amendment rights or for the purpose of
          maintaining a record, record the name of or photograph any person in attendance,
          or record the license plate numbers of any person in attendance. 13

          Consent Decree, Ex. 6 § F(2).             ACLU-TN introduced significant evidence that

  individuals were identified at protest events to create a record of attendance. RTCC officers

  identified individuals at a protest through a live camera feed and an individual posting on

  Facebook, and then placed them into a visual relationship map. (Exs. 54, 55, 56.) At a protest


          13
            The Supreme Court has repeatedly held that revealing a person’s identity may chill the free
  exercise of First Amendment rights. “The decision in favor of anonymity may be motivated by fear of
  economic or official retaliation, by concern about social ostracism, or merely by a desire to preserve as
  much of one's privacy as possible.” McIntyre v. Ohio Elections Comm'n, 514 U.S. 334, 341-342 (1995).
  This principle applies even when the person identified exercises their First Amendment rights in public.
  Watchtower Bible & Tract Soc'y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150, 166 (2002);
  Buckley v. American Constitutional Law Foundation, Inc., 525 U.S. 182 (1999).
                                                     29
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 30 of 46                    PageID 6270



  march, MPD Colonel Bullock took photographs of individuals, identified participants, and

  recorded a license plate. (Ex. 60.) Lieutenant Colonel Bass ordered OHS officers to “take

  photos of those spearheading the demonstrations… for future reference and documentation.”

  (Ex. 130.) The ACLU-TN has shown by clear and convincing evidence that MPD catalogued

  participants of peaceful protests as prohibited by the Consent Decree.


                  viii. The ACLU-TN did not Prove that the City Harassed Anyone


         The Consent Decree requires that the City “shall not disrupt, discredit, interfere with or

  otherwise harass any person exercising First Amendment Rights.” (Consent Decree, Ex. 6 at §

  F(1).) The ACLU-TN argued that the City discriminated against protests when issuing public

  assembly permits. (ACLU-TN Merits Brief, ECF No. 143 at 6146.)            The evidence does not

  sufficiently support this argument. The City was flexible with at least one protest, which it

  approved even though the permit application was late. (ECF No. 139.) The ACLU-TN has

  submitted evidence that the only two permit denials from October 2015 through August 2016

  were both for protest events. (Ex. 133.) The evidence also shows, however, that the City

  approved the vast majority of public assemblies, including protests. (Id.) An employee of the

  City’s permitting office testified that the City approved all permits that complied with statutory

  safety requirements, and that most denials were for failure to file an application in time.

  (Testimony of Aubrey Howard, ECF No. 139 at 5840.) Without proof that tends to connect the

  two protest permit denials with an MPD practice, ACLU-TN has not shown that the City

  interfered with First Amendment rights by imposing a double-standard for protest permitting.


          The ACLU-TN offered testimony of community members who described negative

  experiences with MPD.      Keedran Franklin said that he has refrained from visiting family


                                                 30
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 31 of 46                       PageID 6271



  members for fear of surveillance. (Testimony of Keedran Franklin, ECF No. 139 at 5941-420.)

  Reverend Blanchard testified that she was worried about police surveillance and felt targeted.

  (Testimony of Elaine Blanchard, ECF No. 140 at 5985-86.) “Clear and convincing evidence is a

  not a light burden.” Gary's Elec. Serv. Co., 340 F.3d at 379. While an individual may have a

  negative subjective reaction to MPD, the ACLU-TN has specifically failed to prove by clear and

  convincing evidence that MPD’s actions constituted disruption or harassment, or discredited

  individuals, or otherwise interfered with the exercise of First Amendment rights.


                      ix. The ACLU-TN did not Prove that the City Disseminated Information for
                          the Purpose of Political Intelligence
            The Consent Decree orders that the City “shall not disseminate damaging, derogatory,

  false or anonymous information about any person for the purpose of political intelligence, or

  attempt to provoke disagreement, dissention, or violence between persons.” (Consent Decree,

  Ex. 6 at § H(2).) The ACLU-TN introduced evidence that suggests MPD may have disseminated

  false information on at least two occasions: first, by stating that Paul Garner was a member of

  CLERB; second, by misidentifying a man at a protest as Paul Garner. (See Exs. 104, 105.) The

  ACLU-TN did not, however, demonstrate that this information was disseminated in order to

  collect additional information related to First Amendment rights or as part of an attempt to

  provoke the public. The ACLU-TN has failed to prove that the City violated this section of the

  decree.


     III.      Sanctions

               a. Legal Standard


            The Court has a responsibility to enforce its orders through civil sanctions. United States

  v. State of Mich., 62 F.3d 1418 (6th Cir. 1995). Civil sanctions for contempt of a court order are


                                                    31
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 32 of 46                     PageID 6272



  not meant to punish a party. N.L.R.B. v. Aquabrom, Div. of Great Lakes Chem. Corp., 855 F.2d

  1174, 1187 (6th Cir.), order amended and supplemented, 862 F.2d 100 (6th Cir. 1988). When

  the Court imposes civil sanctions, it has two goals. First, a contempt sanction should ensure

  future compliance with the violated order. McComb v. Jacksonville Paper Co., 336 U.S. 187,

  193 (1949). Second, a sanction should provide full remedial relief to the party harmed by the

  breach. Id.


                b. Remedies and Steps for Future Compliance


          The Court first considers the remedial relief for ACLU-TN. The Plaintiff has spent

  considerable time and resources litigating a case that arose from the City’s violation of its legal

  obligations. The Court finds that the ACLU-TN is entitled to an award of attorney’s fees at the

  conclusion of this litigation.


          The Court turns to the sanctions necessary to ensure compliance with the Consent Decree

  in the future. The Court notes that the violations in this case appear to stem from a shared

  misunderstanding of the Decree’s requirements, rather than political favoritism by individual

  officers. Several officers testified that they did not believe they were conducting political

  intelligence at OHS. (Testimony of Timothy Reynolds, ECF No. 136 at 5355; Testimony of

  Eddie Bass, ECF No. 138 at 5782-83; Testimony of Stephen Chandler, ECF No. 137 at 5566-67;

  Ex. 104.) These MPD officers understood “political intelligence” to mean politically motivated

  or partisan intelligence. (See Testimony of Timothy Reynolds, ECF No. 136 at 5355; Testimony

  of Stephen Chandler, ECF No. 137 at 5608.) As explained above, the Consent Decree forbids

  any investigation into the lawful exercise of First Amendment rights; bipartisan or nonpartisan

  political intelligence is still political intelligence. The Court acknowledges that this


                                                  32
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 33 of 46                      PageID 6273



  misunderstanding predates Director Rallings; former Director Godwin issued a Departmental

  Regulation about the Consent Decree that did not define its central phrase, “political

  intelligence.” (Departmental Regulation 138, Ex. 79.) To ensure compliance with the Consent

  Decree generally, and especially with the requirement that the City familiarize its officers with

  the contents of the Decree, the Court ORDERS the following:


         1) The City shall revise Departmental Regulation 138. (Ex. 79.) The new regulation

             shall define “political intelligence.” The new regulation shall specify that “political

             intelligence” includes any investigation into the lawful exercise of First Amendment

             rights, even if the investigating officer or unit does not have a partisan political

             motive. The new regulation shall specify that political intelligence is not permissible

             as a goal of an investigation nor as the means to an end of an otherwise lawful

             investigation.   The new regulation shall inform officers that investigations into

             unlawful conduct that may incidentally result in the receipt of information relating to

             First Amendment rights are permissible, but require approval as set out in Consent

             Decree § G. The City shall submit the revised Departmental Regulation to the Court

             no later than January 14, 2019 for review and approval.

         2) The City shall design training for members of OHS, RTCC, and MPD’s Command

             Staff. The new training shall define “political intelligence.” The new training shall

             specify that “political intelligence” includes any investigation into the lawful exercise

             of First Amendment rights, even if the investigating officer or unit does not have a

             partisan political motive. The new training shall specify that political intelligence is

             not permissible as a goal of an investigation nor as the means to an end of an

             otherwise lawful investigation.      The new training shall inform officers that


                                                  33
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 34 of 46                           PageID 6274



                investigations into unlawful conduct that may incidentally result in the receipt of

                information relating to First Amendment rights are permissible, but require approval

                as set out in Consent Decree § G. No officer may be assigned to RTCC or OHS, or

                be promoted to the Command Staff without receiving this training. The City shall

                submit a training plan to the Court no later than January 14, 2019 for review and

                approval.

          3) The City shall establish a process for the approval of investigations into unlawful

                conduct that may incidentally result in political intelligence. 14 While the Court does

                not decide at this time whether the Consent Decree permits delegation of this task,15

                the City’s proposal may, for the time being, proceed as though delegation is

                permitted. If the City does seek to delegate the approval process set out by § G of the

                Consent Decree, it shall provide that the process is administered by an officer outside

                of the direct chain of command of the unit or officer requesting authorization. The

                City shall establish this process through a proposed written policy that shall be

                submitted to the Court no later than January 14, 2019 for review and approval.

          4) The City shall establish written guidelines for the use of manual social media

                searches and of social media collators in compliance with the Decree. The City shall

                make these guidelines available to all officers with access to social media collators,




          14
             A police officer may, for example, need to “friend” a suspected drug dealer on Facebook as
  part of an investigation. The officer in question would not be conducting political intelligence, because
  while he may incidentally obtain information relating to the suspect’s exercise of First Amendment rights,
  he is not “gathering” that information. This officer does, however, need to seek formal approval, because
  the investigation “may result in the collection of information about the exercise of First Amendment
  rights.” (Consent Decree, Ex. 6 at § G.)
          15
               An amendment to the Consent Decree may be required in this regard.
                                                      34
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 35 of 46                       PageID 6275



              and to all officers assigned to OHS and RTCC.            The City shall submit these

              guidelines to the Court no later than January 14, 2019 for review and approval.

           5) The City shall maintain a list of all search terms entered into social media collators or

              otherwise used by MPD officers collecting information on social media while on

              duty. This list shall be filed under seal every three months until the Court orders

              otherwise. The first filing shall be submitted no later than January 14, 2019 and shall

              reflect all such social media searches conducted from November 1, 2018 through

              December 31, 2018.


           Plaintiff ACLU-TN shall, within 21 days of receipt of materials submitted by the City

  pursuant to 1, 2, 3, 4, and 5 above, file any objections to said proposals or, if there are no

  objections, a document stating that there are no objections.


           It may be impossible for the Court to provide legal guidance on every situation that MPD

  will face that may implicate the Consent Decree. To ensure compliance with the Decree and to

  provide closer guidance on what constitutes political intelligence, the Court will appoint an

  independent monitor to supervise the implementation of the sanctions described above. The

  Parties shall submit proposed monitors, including a brief statement of qualifications and

  experience, by December 10, 2018.          Even if the Parties confer and agree on a proposed

  independent monitor, the Parties shall submit at least two candidates in total. The City shall bear

  the monitor’s fees and expenses.


     IV.      The Consent Decree’s Age


           The City has separately moved to vacate the Consent Decree, in part because of the

  substantial societal change that has occurred since 1978. (City’s Mot. Vacate J., ECF No. 124.)


                                                   35
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 36 of 46                   PageID 6276



  While the Court will rule separately on that motion, the Court writes to note its awareness of

  technological change. When the decree was first drafted, MPD’s files were predominately made

  up of paper records, and the maintenance and storage of information represented a conscious

  investigative step. Today, the City’s Blue Crush Cameras, through which the MPD maintains

  and stores terabytes of video footage, do not seem to conduct “investigative activity” by

  themselves. The Consent Decree’s definition of “maintenance” and “storage” as “investigative

  activity” is likely outdated.


          While certain terms of the Consent Decree may be outdated, the concepts are not, and the

  dilemma faced by the City is not new. Every community must determine how much of its

  citizens’ privacy it is willing to sacrifice in the name of public safety. The idea that police

  should be limited in their powers predates 2018 and 1978. The Court’s duty is to preserve the

  Consent Decree’s central bargain. See Armour & Co., 402 U.S. at 681-82; Williams, 720 F.2d at

  920. In this case, the compromise struck by the ACLU-TN and the City was a specific limitation

  on the subject matter for police investigations. The Court recognizes that the City granted its

  residents privacy rights above and beyond those guaranteed by the Constitution, but that may be

  the Consent Decree’s intended purpose. See Williams, 720 F.2d at 920.


          The Court notes that the increasing pace of technological change will present challenges

  for future application of the Consent Decree. Facial recognition technology, “stingray” cell-site

  imitation technology, and monitoring of existing electronic means of communication all provide

  police departments across the country with increasingly unfettered means of observing

  individuals. 16   In the future, algorithmic analysis of public surveillance may turn some


          16
            See Andrew Guthrie Ferguson, The "Smart" Fourth Amendment, 102 Cornell L. Rev. 547
  (2017); Andrew Guthrie Ferguson, The Internet of Things and the Fourth Amendment of Effects, 104
                                                 36
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 37 of 46                         PageID 6277



  investigations into passive affairs, eroding the distinction that underpins the definition of

  “political intelligence.”


          Difficulties in applying privacy-protecting doctrines to new technology are not unique to

  this Decree. See Carpenter v. United States, 138 S. Ct. 2206, 2217 n.3 (2018) (holding that a

  request for seven days of cell-site location information (“CSLI”) is a search but withholding a

  ruling on “whether there is a limited period for which the Government may obtain an

  individual’s historical CSLI free from Fourth Amendment scrutiny, and if so, how long that

  period might be.”) Some judges and lawyers have suggested that these challenges should be

  resolved in favor of more stringent privacy doctrines. See Id. at 2262 (Gorsuch, J., dissenting)

  (“Can the government demand a copy of all your e-mails from Google or Microsoft without

  implicating your Fourth Amendment rights? Smith and Miller say yes it can--at least without

  running afoul of Katz. But that results strikes most lawyers and judges today--me included--as

  pretty unlikely.”) See also, generally, Gerald S. Reamey, Constitutional Shapeshifting: Giving

  the Fourth Amendment Substance in the Technology Driven World of Criminal Investigation, 14

  Stan. J. Civ. Rts. & Civ. Liberties 201, 207–08 (2018) (“The Supreme Court has struggled to find

  a single, overarching mode of analysis that faithfully accounts for the 18th Century language and

  concepts of the Fourth Amendment while recognizing the ever-changing investigative techniques




  Cal. L. Rev. 805 (2016); Sabrina A. Lochner, Saving Face: Regulating Law Enforcement's Use of Mobile
  Facial Recognition Technology & Iris Scans, 55 Ariz. L. Rev. 201, 228 (2013) (considering legislation to
  govern the use of facial recognition technology by police); Nicole B. Cásarez, The Synergy of Privacy
  and Speech, 18 U. Pa. J. Const. L. 813, 859 (2016) (arguing that modern government activity that is not
  barred by the First Amendment may nonetheless chill speech).


                                                    37
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 38 of 46                           PageID 6278



  of the 21st Century.”). 17 The Court cannot anticipate every change that may require a different

  understanding of the Consent Decree, but that alone is an insufficient reason for setting it aside.


           Memphis is unique in having imposed a higher standard on itself by adopting the 1978

  Consent Decree, but it is not alone in confronting the questions presented by modern

  surveillance. Every community must decide how to ensure an appropriate balance between

  public safety and protecting personal rights. That balance is determined not only by the text of

  the policies, but also by the actions taken to enforce them. By successful implementation of the

  Consent Decree, MPD has the opportunity to become one of the few, if only, metropolitan police

  departments in the country with a robust policy for the protection of privacy in the digital age.

  See generally Rachel Levinson-Waldman, Government Access to and Manipulation of Social

  Media: Legal and Policy Challenges, 61 How. L.J. 523 (2018) (detailing the widespread use of

  social media monitoring by police on lawful protesters). 18 The Court recognizes this may be a

  heavy burden; being a pioneer usually is.


      V.        Conclusion


           For the reasons set forth above, the Court finds that the ACLU-TN was an original party

  to the Kendrick Litigation Consent Decree and therefore has the standing necessary to proceed

  with this litigation. The ACLU-TN proved by clear and convincing evidence that the City is in

  violation of that Order. Specifically, the City failed to familiarize MPD officers with “political

           17
             The technological leap caused by automobiles also transformed Fourth Amendment doctrine.
  See Sarah A. Seo, The New Public, 125 Yale L.J. 1616, 1667-71 (2016) (contemplating a division of
  police’s regulatory and law enforcement responsibilities).
           18
             But see Office of the Inspector General for The NYPD, An Investigation Of NYPD’s
  Compliance with Rules Governing Investigations of Political Activity at Appendix B (Aug. 23, 2016),
  http://www1.nyc.gov/assets/oignypd/downloads/pdf/oig_intel_report_823_final_for_release.pdf
  (requiring that “investigations not be based solely on activities protected by the First Amendment” in
  compliance with a consent decree); but see also at 1 (summarizing NYPD violations of policy).
                                                     38
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 39 of 46                  PageID 6279



  intelligence” as specifically defined and forbidden by the Consent Decree. This failure led to a

  shared misunderstanding of the Decree’s requirements and a significant number of violations.

  The Court imposes sanctions that are designed to ensure future compliance with the bargain

  struck by the Parties.


         IT IS SO ORDERED, this 26th day of October, 2018.

                                                       /s/ Jon McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE




                                                39
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 40 of 46   PageID 6280



     VI.   Appendix – Kendrick Litigation Consent Decree




                                          40
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 41 of 46   PageID 6281




                                       41
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 42 of 46   PageID 6282




                                       42
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 43 of 46   PageID 6283




                                       43
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 44 of 46   PageID 6284




                                       44
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 45 of 46   PageID 6285




                                       45
Case 2:17-cv-02120-JPM-jay Document 151 Filed 10/26/18 Page 46 of 46   PageID 6286




                                       46
